t c memo united_states tax_court franklin earl kish petitioner v commissioner of internal revenue respondent docket no filed date franklin earl kish pro_se eric r skinner for respondent memorandum findings_of_fact and opinion laro judge franklin earl kish petitioned the court to redetermine respondent's determination of deficiencies in and additions to his through federal income taxes respondent determined the following deficiencies and additions thereto additions to tax sec sec_6651 deficiency year dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent also determined that petitioner is liable for additions to each year's tax under sec_6651 to the extent that he is not liable for the additions to tax under sec_6651 we must decide the following issues whether petitioner received dollar_figure and dollar_figure of wages in and respectively as determined by respondent we hold he did whether petitioner received dollar_figure dollar_figure and dollar_figure of gross_receipts in through respectively as determined by respondent we hold he did whether petitioner is liable for the additions to tax for fraudulent_failure_to_file determined by respondent under sec_6651 we hold he is whether petitioner is liable for the additions to tax for failure to pay estimated_tax determined by respondent under sec_6654 we hold he is thus we do not decide respondent's alternative determination under sec_6651 whether petitioner is liable for a sanction under sec_6673 we hold he is and require him to pay to the united_states a penalty of dollar_figure section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated these stipulations and the exhibits submitted therewith are incorporated herein by this reference petitioner did not file a federal_income_tax return for any of the subject years he claims not to have had a social_security_number during these years because he rescinded the social_security_number that was given to him many years before petitioner lived in west olive michigan when he petitioned the court in and petitioner worked as an employee of the grand rapids area transit authority f k a grand rapids city coach lines the authority and the authority paid him wages of dollar_figure and dollar_figure during the respective years petitioner also marketed biomagnetic devices in each subject year through his sole_proprietorship known as universal magnetics petitioner and his wife have at least two joint bank accounts at atl employees credit_union the credit_union these accounts are numbered and petitioner also has two bank accounts at the credit_union which are titled in the name universal magnetics these accounts are numbered and during the subject years the following total deposits were made into these four accounts account numbers total dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number after these total deposits were reduced by petitioner's net wages transfers interest and redeposits the net deposits into these accounts totaled dollar_figure dollar_figure and dollar_figure during the respective years petitioner submitted a letter dated date to the director of foreign operations district internal_revenue_service stating that petitioner is not a citizen_of_the_united_states and is not a 'person' nor an 'individual' nor a 'taxpayer' as those terms are defined pincite u s c petitioner also submitted a letter dated date to the office of regional_commissioner stating that petitioner was not a taxpayer as that term is defined in the code and that the sixteenth_amendment to the united_states constitution does not give the federal government the right to tax him during respondent's audit of the subject years respondent issued a summons to the credit_union on date requesting financial information on petitioner respondent did so after his revenue_agent had attempted unsuccessfully to get the information from petitioner petitioner moved the u s district_court of michigan western district on date to quash respondent's summons asserting primarily frivolous claims of constitutional violations petitioner stated in his affidavit accompanying his motion that we have no source_of_income from within the united_states or a state nor are we engaged in a 'trade or business' within the united_states on date the district_court dismissed petitioner's motion as frivolous and sanctioned him dollar_figure for filing a petition and brief as nonsensical attempts to interfere with compliance with a valid summons the district_court also stated that petitioner raised barely intelligible claims of the kind generally advanced in 'tax protestor' cases before the subject years petitioner had a history of filing federal_income_tax returns opinion petitioner did not file an income_tax return for any of the subject years and respondent determined that petitioner was liable for the above-mentioned deficiencies and additions thereto except for the additions to tax for fraudulent_failure_to_file petitioner must prove respondent's determinations wrong rule a 290_us_111 respondent must prove the determinations of fraud by clear_and_convincing evidence sec_7454 rule b 84_tc_405 petitioner has not introduced any evidence that rebuts the evidence submitted in support of respondent's determination of the income_tax deficiencies and additions thereto for which petitioner has the burden_of_proof instead of attempting to challenge the merits of respondent's determinations petitioner chooses to rely on shopworn assertions as to the validity of the federal_income_tax system and the authority of this court to conduct this proceeding all of petitioner's arguments are similar to rejected arguments of other taxpayers who have previously petitioned this court in protest of their liability for federal_income_tax petitioner's assertions in this case are characteristic of the tax-protester rhetoric that has been universally rejected by this and other courts we will not painstakingly address petitioner's assertions as to the validity of the federal_income_tax system or the authority of this court with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is subject_to federal_income_tax during the relevant years that we have the authority to conduct this proceeding and that we sustain respondent's determinations for which petitioner has the burden_of_proof accord minguske v commissioner tcmemo_1997_573 with respect to the additions to tax for fraudulent_failure_to_file respondent argues that petitioner is liable for these additions because he failed to file his required tax returns he refused to cooperate with respondent's agents during the administrative and judicial proceedings he refused to disclose his books_and_records needed to calculate his income_tax_liability he refused to file returns after respondent advised him of his duty to do so he submitted numerous letters motions and pleadings attempting to raise a litany of shop-worn tax_protester arguments and he took affirmative steps to conceal his income-producing activities by moving frivolously to quash the summons served on the credit_union for financial information on him for returns the due_date for which is after date determined without regard to extensions sec_6651 imposes a 75-percent addition_to_tax where a failure_to_file a return is fraudulent see also 102_tc_632 inquiry into fraud under sec_6651 is similar to inquiry into fraud under former sec_6653 fraud is the intentional wrongdoing on the part of a taxpayer to evade a tax believed to be owing 94_tc_316 92_tc_661 and is shown by proof that the taxpayer intended to conceal mislead or otherwise prevent the collection of his or her tax 317_us_492 899_f2d_164 2d cir 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 80_tc_1111 direct proof of a taxpayer's intent is rarely available thus fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts spies v united_states supra pincite 79_tc_995 affd 748_f2d_331 6th cir the following indicia of fraud are examples of circumstantial evidence of fraudulent intent understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments 91_tc_874 these badges_of_fraud are nonexclusive and none of them is dispositive in and of itself 99_tc_202 a taxpayer's education and business background are also relevant to a finding of fraud see wheadon v commissioner tcmemo_1992_633 as is a taxpayer's refusal to cooperate with the commissioner's summons authority and a taxpayer's initiation of frivolous proceedings to quash a summons issued pursuant to this authority see 87_tc_1458 the facts and circumstances of this case clearly and convincingly support respondent's determination of fraud for each year in issue first petitioner knew that he had an obligation to file tax returns for the subject years and he intentionally failed to honor this obligation second petitioner has submitted tax_protester documents during both the judicial and administrative proceedings that were undertaken to determine his tax_liability he was previously warned by the district_court of the frivolity of his tax_protester positions and he was previously sanctioned by the district_court for his frivolous positions third petitioner would not cooperate with the revenue agent's requests for petitioner's books records and other financial information and he attempted frivolously to quash a summons that was issued to the credit_union for that information fourth petitioner attempted to conceal his moneymaking sole_proprietorship by refusing to cooperate with respondent during the audit fifth petitioner misstated the facts of his case in the affidavit when he stated that he had no source_of_income and that he was not involved in a trade_or_business we conclude that petitioner failed to file federal_income_tax returns for each of the subject years with the intent to conceal mislead or otherwise prevent the collection of federal_income_tax due and owing from him and we sustain respondent's determinations of the same as to respondent's motion for imposition of sanctions under sec_6673 sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer's position is frivolous or groundless a taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir sicalides v commissioner tcmemo_1989_164 in our opinion such is the case here and we believe that a penalty is appropriate we will require petitioner to pay a dollar_figure penalty to the united_states under sec_6673 to reflect the foregoing an appropriate order and decision will be entered
